Exhibit 10.1

TERM NOTE

 

$3,441,000.00        October 27, 2017 Due Date: March 26, 2019        Edina,
Minnesota

FOR VALUE RECEIVED, AIRCO 1, LLC, a Delaware limited liability company
(“Borrower”) promises to pay to the order of MINNESOTA BANK & TRUST, a Minnesota
state banking corporation (“Lender”) or its assigns, at Lender’s offices located
at 7701 France Avenue South, Suite 110, Edina, Minnesota 55435, or such other
place as may be designated from time to time by the holder hereof, in lawful
money of the United States of America, the principal sum of THREE MILLION FOUR
HUNDRED FORTY ONE THOUSAND AND NO/100THS DOLLARS ($3,441,000), together with
interest thereon as hereinafter provided.

1.    Interest. Interest shall accrue on the principal balance hereof at a fixed
rate of 7.25% per annum.

2.    Payment. Borrower shall pay the principal of this Note and interest
thereon as follows:

(a)    On the first day of each month, commencing on December 1, 2017, to and
including March 1, 2019, there shall be due and Borrower shall pay monthly
installments of accrued interest hereon; and

(b)    On March 26, 2019 (the “Maturity Date”), the entire remaining principal
balance of this Note, together with any accrued, unpaid interest thereon, shall
be due and payable in full.

3.    Prepayment. Borrower may voluntarily prepay the loan evidenced by this
Note in whole or in part at any time; without premium or penalty.

4.    Computation of Interest. Interest charges will be calculated on amounts
advanced hereunder on the actual number of days said amounts are outstanding.
Such interest shall be computed on the basis of a year comprised of 360 days,
but charged for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which interest is payable.
Payments under this Note shall be applied initially against accrued interest and
escrow charges, if any, and thereafter in reduction of principal.

5.    Loan Agreement. This Note is the Note referred to in, and is entitled to
the benefits of, the Loan Agreement dated as of October 27, 2017 (the Loan
Agreement as amended, modified, supplemented or restated from time to time being
the “Loan Agreement;” capitalized terms not otherwise defined herein being used
herein as therein defined) by and between the Borrower and the Lender. The Loan
Agreement, among other things, (i) provides for the making of the Loan evidenced
by this Note; (ii) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events prior to the maturity hereof upon
the terms and conditions therein specified; and (iii) contains provisions for
the mandatory prepayment hereof upon certain conditions.



--------------------------------------------------------------------------------

TERM NOTE

Page 2

 

$3,441,000.00        October 27, 2017 Due Date: March 26, 2019        Edina,
Minnesota

 

6.    Security. This Note is secured, inter alia, by that certain Security
Agreement dated of even date herewith executed by the Borrower in favor of the
Lender.

7.    Default Rate, etc. Borrower acknowledges that if any payment required
under this Note is not paid within ten (10) days after the same becomes due and
payable, Lender will incur extra administrative expenses (i.e., in addition to
expenses incident to receipt of timely payment) in connection with the
delinquency in payment. Because, from the nature of the case, the actual damages
suffered by Lender in incurring such extra administrative expenses would be
impracticable or extremely difficult to ascertain, it is agreed that five
percent (5%) of the amount of the delinquency payment shall be the amount of
damages to which the Lender is entitled, upon such breach, in compensation for
such extra administrative expenses. Therefore, Borrower shall, in such event,
without further notice, pay to Lender liquidated damages in the amount of five
percent (5%) of the amount of such delinquent payments. The provisions of this
paragraph are intended to govern only the determination of the above-described
damages in the event of a breach in performance of the obligation of Borrower to
make timely payments hereunder. Nothing in this Note shall be construed as an
express or implied agreement by Lender to forbear in the collection of any
delinquent payment, or be construed as in any way giving the undersigned the
right, express or implied, to fail to make timely payment hereunder, whether
upon payment of such damages or otherwise. The right of Lender to receive
payment of such liquidated damages, and receipt thereof, are without prejudice
to the right of Lender to collect such delinquent payments and any other amounts
required to be paid hereunder or under any security for this Note or to declare
a default hereunder or under any security for this Note. In addition to the
foregoing, upon the occurrence of a Default or Event of Default (as defined in
the Loan Agreement) or if the principal balance and all interest accrued thereon
have not been repaid on or before the Maturity Date, then in addition to any
remedies available to Lender, hereunder, under the Loan Agreement, under any
other Loan Document, at law or in equity, interest payable hereunder shall be
computed thereon from and after that date at a rate of four percent (4%) per
annum in excess of the interest rate then payable pursuant to Paragraph 1 of
this Note, as such rate changes from time to time, or at the maximum lawful rate
of interest which may be charged thereon by Lender, if any, whichever is less
(hereinafter called “Default Rate”), until the Default is cured or the principal
balance and all accrued, unpaid interest thereon, together with any other
amounts payable by Borrower to Lender hereunder, under the Loan Agreement or
under any other Loan Document are paid in full.

8.    Waivers. Borrower and any endorsers or guarantors hereof severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
protest or notice of protest and non-payment, bringing of suit and diligence in
taking any action to collect any sums owing hereunder or in proceeding against
any of the rights and properties securing payment hereunder, and expressly agree
that this Note, or any payment hereunder, may be extended from



--------------------------------------------------------------------------------

TERM NOTE

Page 3

 

$3,441,000.00        October 27, 2017 Due Date: March 26, 2019        Edina,
Minnesota

 

time to time, and consent to the acceptance of further security or the release
of any security for this Note, all without in any way affecting the liability of
Borrower and any endorsers or guarantors hereof. No extension of time for the
payment of this Note, or any installment thereof, made by agreement by Lender
with any person now or hereafter liable for the payment of this Note, shall
affect the original liability under this Note of the undersigned, even if the
undersigned is not a party to such agreement.

9.    Event of Default. Any Event of Default (as defined in the Loan Agreement)
shall constitute an Event of Default under this Note. Upon the occurrence of an
Event of Default, in addition to any other rights or remedies Lender may have at
law or in equity or under the Loan Agreement or under any other Loan Document,
Lender may, at its option, without notice to Borrower, declare immediately due
and payable the entire unpaid principal sum hereof, together with all accrued
and unpaid interest thereon plus any other sums owing at the time of such Event
of Default pursuant to this Note, the Security Agreement or any other Loan
Document. The failure to exercise the foregoing or any other options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect of the same event or any other event. The acceptance
by the holder of any payment hereunder which is less than payment in full of all
amounts due and payable at the time of such payment shall not constitute a
waiver of the right to exercise any of the foregoing options at that time or at
any subsequent time.

10.    Fees and Costs. Borrower agrees to pay all reasonable expenses for the
preparation of this Note, as set forth in the Loan Agreement, including
exhibits, and any amendments to this Note as may from time to time hereafter be
required, and the reasonable attorneys’ fees and legal expenses of counsel for
Lender from time to time incurred in connection with the preparation and
execution of this Note and any document relevant to this Note, any amendments
hereto or thereto. Borrower agrees to reimburse Lender upon demand for all
reasonable out-of-pocket expenses (including attorneys’ fees and legal expenses)
in connection with Lender’s enforcement of the obligations of the Borrower
hereunder or under the Security Agreement or any other collateral document,
whether or not suit is commenced including, without limitation, attorneys’ fees
and legal expenses in connection with any appeal of a lower court’s order or
judgment. The obligations of the Borrower under this paragraph shall survive any
termination of the Loan Agreement, this Note, the Security Agreement, and any
other Loan Document.

11.    Binding Effect. This Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns except
that Borrower may not assign or transfer its rights hereunder without the prior
written consent of Lender, which consent may be withheld in Lender’s sole
discretion. In connection with the actual or prospective sale by the Lender of
any interest or participation in the loan obligation evidenced by this Note,
Borrower hereby authorizes the Lender to furnish any information concerning the
Borrower or any of its affiliates, however acquired, to any person or entity.



--------------------------------------------------------------------------------

TERM NOTE

Page 4

 

$3,441,000.00        October 27, 2017 Due Date: March 26, 2019        Edina,
Minnesota

 

12.    Waiver of Jury Trial; Consent to Jurisdiction. BORROWER WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION RELATING TO OR ARISING FROM THIS
NOTE. AT THE OPTION OF BANK, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MINNESOTA OR THE STATE COURT SITTING IN
HENNEPIN OR RAMSEY COUNTY, MINNESOTA. BORROWER CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
PROPER OR CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, LENDER, AT ITS OPTION,
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

13.    Choice of Laws. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

14.    Severability. The invalidity or unenforceability in particular
circumstances of any provision of this Note shall not extend beyond such
provision or such circumstances and no other provision of this instrument shall
be affected thereby.

15.    Usury. Borrower and Lender agree that no payment of interest or other
consideration made or agreed to be made by Borrower to Lender pursuant to this
Note shall, at any time, be in excess of the maximum rate of interest
permissible by law. In the event such payments of interest or other
consideration provided for in this Note shall result in an effective rate of
interest which, for any period of time, is in excess of the limit of the usury
or any other law applicable to the loan evidenced hereby, all sums in excess of
those lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party hereto, be applied to the
unpaid principal balance and not to the payment of interest; if a surplus
remains after full payment of principal and lawful interest, the surplus shall
be remitted by Lender to Borrower, and Borrower hereby agrees to accept such
remittance. This provision shall control every other obligation of the Borrower
and Lender relating to this Note.



--------------------------------------------------------------------------------

TERM NOTE

 

$3,441,000.00        October 27, 2017 Due Date: March 26, 2019        Edina,
Minnesota

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Term Note as of the
date first written above.

 

AIRCO 1, LLC, a Delaware limited liability company By:  

 

Name:   Nicholas Swenson Its:   President

[Term Note Signature Page]